DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	In the previous action, claims 4-5, 7-8, and 13-15 were rejected under 112 paragraph b.  The examiner thanks the applicant for amending the claims and thus withdraws the 112 paragraph b rejections.
3.	Applicant’s arguments, filed 6/17/2022, have been fully considered and are persuasive in view of the amendments.  
Examiner’s Amendment 
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	The application has been amended as follows:
Claims 16-20: (Canceled) 
Election/Restrictions
6.	Claims 9-10 which were previously withdrawn to non-elected species are now rejoined. Therefore, they are examined on the merits and are found allowable. 
Reasons for Allowance
7.	Claims 1-2 and 4-15 are allowed.  
8.	The following is an examiner’s statement of reasons for allowance:  
9.	The closest prior art of record is Zhao et al. (CN109528138A: See English Machine Translation).  
10.	Zhao teaches a method comprising: at a device having a camera and one output device, one processor and memory: obtaining one or more images of a rack configured to hold a plurality of objects in position while preset operations are performed on the plurality of objects inside a chamber, wherein placement of the plurality of objects on the rack is based on one or more characteristics of respective objects of the plurality of objects relative to one or more physical parameters of respective locations on the rack when the rack is placed within the chamber during the preset operations; analyzing the one or more images to determine whether placement of one or more objects on the rack is suitable; and in accordance with a determination that respective placement of at least a first object on the rack is not suitable, generating a first output providing a guidance on proper placement of the first object on the rack, wherein the first output is generated by the device in accordance with the one or more characteristics of the first object relative to the one or more physical parameters of the respective locations on the rack, taking into account of one or more other objects already placed on the rack.
11.	Zhao fails to teach wherein the one or more physical parameters of respective locations on the rack comprises a temperature distribution within the chamber during performance of the preset operations, and the temperature distribution is derived from raw sensor data comprising thermal map data. 
12.	Thus, the prior art of record does not fairly teach or suggest a method as in the context of claim 1.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714

/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714